DETAILED ACTION

Notice of Allowability

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Responsive to correspondence
The notice of allowance is in response to amendment filed on 12/28/2020, the application is now in condition for allowance. 
	

Allowable Subject Matter
Claims 14-15, 17-26 are allowed.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  claims 14-15, 17-26 is/are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.

Regarding Claim 14:
The prior art of record does not teach “A method of pumping a heat transfer fluid in a thermal energy storage system, the thermal energy storage in combination with the method for pumping including: oscillating the actuating liquid via a pump provided in the fluidic connection between  the first pressure vessel and the second pressure vessel, thereby creating a pressure difference in the first thermal energy storage tank with respect to the second thermal energy storage tank, and therein oscillating the heat transfer fluid via the bi-directional flow member” as claimed in claim 14, which differs from prior art, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 14.
Regarding Claim 26:
The prior art of record does not teach “A thermal energy storage system including: a first thermal energy storage tank connected to a second thermal energy storage tank via a bi-directional flow member, the first and second thermal energy storage tanks being arranged to receive a heat transfer fluid, said first and second thermal energy storage tanks further being connected via fluidic conduits with a pressure vessel in combination with a first and second pressure vessel each first and second pressure vessel being partially fillable with an actuating liquid to be displaced between the pressure vessels via a pump provided in fluidic connection between the first pressure vessel and the second pressure vessel to create a pressure 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQ A MIAN whose telephone number is (571)272-4925.  The examiner can normally be reached on 9:30 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK A LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

	
/SHAFIQ MIAN/Primary Examiner, Art Unit 3746
January 20, 2021